Citation Nr: 1816297	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to herbicide exposure.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.N., Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1971, including in the Republic of Vietnam, and from March 1971 to July 1973.  The character of his discharge from the second period of service bars him from receiving VA benefits based on that service. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified in support of this claim during a hearing held before the undersigned Veterans Law Judge in November 2015.  The Board remanded this claim to the Agency of Original Jurisdiction in September 2016 and July 2017. 


REMAND

The Veteran seeks service connection for a back disability on multiple bases, including that it is aggravated by service-connected peripheral neuropathy.  In July 2017, the Board remanded this claim for multiple purposes, including to address that theory.  The Board referred to a private orthopedist's 2009 opinion that the peripheral neuropathy, which the Veteran has had for years, might have been interfering with the effectiveness of his back surgeries, an opinion lending support to the Veteran's theory.  The Board asked the VA examiner to acknowledge and comment on that opinion.  

Unfortunately, the examiner did not discuss that opinion.  The examiner acknowledged the request, but appears to have missed the actual opinion in the review, focusing on other comments the orthopedist made in 2009, which have no relevance to the question at hand.  First, the examiner concluded that peripheral neuropathy did not aggravate the back disability.  Second, the examiner noted basing this opinion on the 2009 orthopedist's finding that the peripheral neuropathy, not the back disability, could be caused by herbicide agent exposure.  That is nonresponsive to the question posed.  The examiner neither acknowledged, nor commented on the orthopedist's opinion that peripheral neuropathy has interfered with the effectiveness of, and thus aggravated, the Veteran's back surgeries.  Further examination is needed to address that theory.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination with a medical doctor who has not previously examined him in conjunction with this claim.  The examiner must review all pertinent documents in the file, including all records from Duke University Medical Center, Division of Orthopaedics, dated May 2009 to August 2009.  Focusing on the 2009 opinion of KR, M.D., indicating that the peripheral neuropathy, which the Veteran has had for years, may be one of the reasons his multiple spine surgeries have been relatively ineffective, the examiner should offer an opinion as to whether and to what extent the peripheral neuropathy is aggravating (permanently increasing in severity beyond the natural progress of the disorder) the Veteran's back disability.  In so opining, the examiner should indicate agreement or disagreement with Dr. K.R.'s opinion and the basis for agreement or disagreement.  The examiner should provide detailed rationale with references to the record for each opinion. 

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

